DETAILED ACTION
Status of the Claims
Claims 1-22 and 25-31 are currently pending and are examined herein.
The following Office Action is in response to Applicant’s communication dated 12/22/2021.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
All of the arguments against the references from the prior Non-Final rejection are made against the anticipatory rejections under 35 U.S.C., which have all been withdrawn.  It is therefore believed that the arguments are moot.  The rejections under Obviousness-type non-statutory double patenting (ODP) have been withdrawn in light of the amendments made to independent claim 1.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C. 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Patra et al. and Canovi et al.
Claims 1-9, 13-20, 25-27, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Patra et al. (Small, 2016, 12(9):1174-1182, of record) in view of Canovi et al. (Sensors, 2012, 12:16420-16432).  
Regarding claim 1(in part), Patra teaches a method for partitioning of proteins from a biological sample, comprising: 
(a) incubating the biological sample (e.g. diluted human plasma as per Fig. 4-5) with a plurality of different particles (e.g. gold nanoparticles as per Fig. 4-5 and/or section 2.1. Immobilization of Gold NPs on pages 1175-1176) to form protein coronas 
(b) collecting the protein coronas, thereby partitioning the proteins from the biological sample (e.g. as per Fig. 4-5).
Regarding the limitation in claim 1 of “wherein the plurality of different particles are configured to enrich low abundance proteins in the biological sample”, this limitation can reasonably be interpreted as the particles enriching or concentrating the proteins by formation of the protein corona, wherein the proteins are reasonably more concentrated compared to being in solution.
Regarding the limitation in claim 1 of “wherein the protein coronas comprise (i) a high abundance protein in the biological sample, and (ii) a low abundance protein present at a concentration of less than 100 ng/ml in the biological sample”, it is known from Fig. 3 that the gold nanoparticles will bind to high abundance proteins (e.g. HSA, Fibrinogen, IgG, and ApoAI).  Another reference, Dobrovolskaia et al. (Nanomedicine: Nanotechnology, Biology, and Medicine, 2014, 10:1453-1463), shows binding to gold nanoparticles of similar size of 78kD glucose regulated protein (e.g. as per Table 2), which is reported by Applicant to be present in human plasma at about 100 ng/L (e.g. as per Table 5).  Dobrovolskaia also teaches that the make-up or composition of protein corona is complex, for example in the kinetics of formation, however, the composition of Results section).  Therefore, there is reason to believe that the gold nanoparticles of Patra will also bind high and low abundance proteins as instantly claimed, since Dobrovolskaia suggests that this is a characteristic of gold nanoparticles.  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Regarding the limitation in claim 1 of “wherein the high abundance protein and the low abundance protein are present in different relative quantities in the protein coronas corresponding to the particles having different surface properties”, based on the differential binding of the at least high abundance proteins HSA, Fibrinogen, IgG, and ApoAI as shown in Fig. 3, and the Dobrovolskaia reference as above, there is reason to believe that the high and low abundance proteins will be present in differing relative quantities based on surface chemistry (e.g. bare versus PEG-coated).  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
claim 2, Patra teaches the above, further comprising (c) assaying the collected protein coronas of (b) (e.g. detected as per Fig. 4-5).
Regarding claim 3, Patra teaches the above, wherein the biological sample is selected from the group consisting of: blood, plasma, serum, lung lavage, menstrual blood, urine, processed tissue samples, amniotic fluid, cerebrospinal fluid, tears, saliva, semen, homogenized tissue, or any lysates or combinations thereof (e.g. diluted human serum as per Fig. 4).
Regarding claim 4, Patra teaches the above, wherein the high abundance protein is selected from the group consisting of: Apolipoprotein A-I, Apolipoprotein A-II, Apolipoprotein C-I, Apolipoprotein C-III, Apolipoprotein E, Beta-2-glycoprotein, C4b-binding protein alpha chain, Clusterin, Complement Clq, Complement C3, Complement C4-A, Complement 123 QB\67661270.100772 - BWH24258.20 factor H, Fibrinogen alpha chain, Fibrinogen beta chain, Fibrinogen gamma chain, Gelsolin, Histidine-rich glycoprotein, Ig kappa chain C region, Ig lambda-2 chain C regions, Inter-alpha-trypsin inhibitor, Kininogen-1, Platelet basic protein, Plasma Kallikrein, Plasma Protease C1 Inhibitor, Plasminogen, albumin, Serum amyloid A-4 protein, Tetranectin, Transthyretin, Vitamin D-binding protein, and Vitronectin (e.g. as per Fig. 3).
Regarding claim 5, Patra teaches the above, wherein the biological sample has not been subjected to depletion prior to incubating (e.g. as per the 4.6. Studying Effect of PEG Chain Length on Corona Formation section).
Regarding claim 6, Patra teaches the above, further comprising removing loosely attached proteins from the particles prior to the assaying of the protein coronas 4.6. Studying Effect of PEG Chain Length on Corona Formation section).
Regarding claim 7, Patra teaches the above, wherein the assaying comprises first detecting a protein from the protein corona of the first particle of the plurality of particles, and independently detecting a protein from the protein corona of the second particle of the plurality of particles, wherein the first particle and the second particle have different surface properties (e.g. as per Fig. 4 and/or the 4.6. Studying Effect of PEG Chain Length on Corona Formation section).
Regarding claim 8, Patra teaches the above, wherein the assaying comprises detecting a protein from the protein corona of the first particle from among the plurality of particles and a protein from the protein corona of the second particle from among the plurality of particles at the same time, wherein the first particle and the second particle have different surface properties (e.g. as per the 4.6. Studying Effect of PEG Chain Length on Corona Formation section).
Regarding claim 9, Patra teaches the above, wherein particles of the plurality of particles are individually incubated with portions of the biological sample (e.g. as per the 4.6. Studying Effect of PEG Chain Length on Corona Formation section).
Regarding claim 13, Patra teaches the above, wherein the different surface properties differ by one or more surface properties selected from the group consisting of composition, size, surface charge, hydrophobicity, hydrophilicity, surface functionality, surface topography, surface curvature, shape, conductivity, and any combination thereof (e.g. as per the 4.6. Studying Effect of PEG Chain Length on Corona Formation section).
claim 14, Patra teaches the above, wherein the one or more surface properties comprises a surface functionality, wherein the surface functionality comprises a functionalization selected from the group consisting of aminopropyl functionalization, amine functionalization, boronic acid functionalization, carboxylic acid functionalization, methyl functionalization, N-succinimidyl ester functionalization, PEG functionalization, streptavidin functionalization, methyl ether functionalization, triethoxylpropylaminosilane functionalization, thiol functionalization, PCP functionalization, citrate functionalization, lipoic acid functionalization, BPEI functionalization, carboxyl functionalization, hydroxyl functionalization, and any combination thereof (e.g. as per Fig. 4-5 and/or the 4.6. Studying Effect of PEG Chain Length on Corona Formation section).
Regarding claim 15, Patra teaches the above, wherein the surface functionality comprises a polar functional group, an acidic functional group, a basic functional group, a charged functional group, a polymerizable functional group, or any combination thereof (e.g. as per Fig. 4-5 and/or the 4.6. Studying Effect of PEG Chain Length on Corona Formation section).
Regarding claim 16, Patra teaches the above, wherein the first or second particle from among the plurality of particles comprises a polymer (e.g. PEG as per Fig. 4-5 and/or the 4.6. Studying Effect of PEG Chain Length on Corona Formation section).
Regarding claims 17-18, Patra teaches the above, wherein the first or second particle from among the plurality of particles comprises at least two materials (e.g. gold, PEG, and biotin as per the section 4.7. Studying the Interaction of Serum and Streptavidin with Model Hybrid NP Systems) that are cross-linked (e.g. via a thiol-gold coupling).
claim 19, Patra teaches the above, wherein the particles are gold nanoparticles (e.g. as per section 2.1. Immobilization of Gold NPs on pages 1175-1176).
Regarding claim 20, Patra teaches the above, wherein the low abundance proteins comprise proteins present at concentrations of 10 ng/mg or less (e.g. 78 kDa glucose regulated protein (e.g. as per Table 2).
Regarding claim 23, Patra teaches the above, wherein the plurality of particles are coupled to a solid substrate (e.g. as per Fig. 2).
Regarding claim 25, Patra teaches the above, wherein the plurality of particles are located within nanochannels or microchannels (e.g. as per Fig. 2).
Regarding claim 26, Patra teaches the above, wherein the solid substrate is configured so that two particles from among the plurality of particles are located in separate channels or compartments (e.g. as per Fig. 2).
Regarding claim 27, Patra teaches the above, wherein the incubating comprises flowing the biological sample over the particles (e.g. as per Fig. 2).
Regarding claim 30, Patra teaches the above, wherein the incubating is performed at a temperature from 10 0C to 40 200C (e.g. room temperature as per the Experimental section).
Regarding the limitation of claim 1, which states “wherein the plurality of different particles are non-covalently coupled to a substrate” and claim 31, which states “wherein the plurality of different particles are coupled to the substrate through at least one of: metal coordination, charge interaction, hydrophobic- hydrophobic interaction, or chelation”, it is noted that Patra teaches that the AuNPs are attached to the carboxy-2.1. Immobilization of Gold NPs on pages 1175-1176), wherein the amino group of the linker reacts with the carboxyl groups of the alginate to form a covalent amide linkage.  The thiol-gold bond between the linker and the gold of the AuNPs is more complex, although the Xue et al. reference (Nature Comm, 2014, 5.1:1-9, cited in the IDS filed 12/22/2021) suggests that at the pH of the Patra reference (e.g. at or near 7.4 as per the section 4.2. Immobilization of AuNPs onto the Chip Surface on page 1181), the bond is likely covalent in nature.  The nature of the bond between the alginate hydrogel and the gold surface of the BioRad ProteOn chip is not disclosed.  However, Patra states on page 1176 that “We would also like to highlight the platform nature of our protocol. By changing the linker molecule, it is potentially possible to immobilize additional classes of NP through diverse attachment chemistries and study its interactions, thereafter, with relevant proteins.”  Further, Patra acknowledges on 1175 that “A more recent study examined the effects of protein components on a SPR surface as they effected liposome absorption” and directly cites Canovi et al. (Sensors, 2012, 12:16420-16432).  
Canovi teaches the study of protein corona on liposomes using similar ProteOn chips (and the same BioRad XPR36 SPR platform as Patra), wherein the linkage is undecylamine that had been “amine-coupled to the surface with classical amine-coupling chemistry” (as per page 16421), wherein the liposomes “can be stably captured by sensor surfaces exposing protruding lipophilic alkyl chain anchors, which insert into the lipidic layer of the NP” (e.g. as per page 16423), which is a non-covalent, hydrophobic-hydrophobic interaction, as set forth in claim 31.
prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to non-covalently attach nanoparticles to the SPR chip as per Canovi in the protein corona studies as per Patra.  One of ordinary skill in the art would have been motivated to do so since Patra explicitly suggests the use of alternative linkages and Canovi teaches a convenient method to attach liposome nanoparticles to an SPR chip without having to first modify the liposome with a functional group for attachment.
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Patra et al., Canovi et al., and Pozzi et al.
Claims 1-22, 25-27, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Patra et al. (Small, 2016, 12(9):1174-1182, of record) in view of Canovi et al. (Sensors, 2012, 12:16420-16432) further in view of Pozzi et al. (Journal of Proteomics, 2015, pp. 209-217, of record).  
Patra in view of Canovi is relied on as above, however, it is noted that these references are silent on the limitations of the high abundance protein in the biological sample is less than or more than 60% of combined protein content, as set forth in claims 10-11, wherein at least one particle of the plurality of particles enriches for peptides other than albumin such that a ratio of an amount of albumin to a protein X that binds to the at least one particle is less than a ratio of the amount of albumin to the protein X in the biological sample, as set forth in claim 12, further comprising separating claims 21-22, and wherein the incubating is performed at a temperature from 10 0C to 40 200C, as set forth in claim 30.
Regarding claim 10, Pozzi teaches the above, wherein the high abundance protein in the biological sample is less than 60% of combined protein content of the protein coronas of the plurality of particles (e.g. as per Fig. 4-5).
Regarding claim 11, Pozzi teaches the above, wherein the high abundance protein in the biological sample is 60% or more of the combined protein content of the protein coronas of the plurality of particles (e.g. as per Fig. 4-5).
Regarding claim 12, Pozzi teaches the above, wherein at least one particle of the plurality of particles enriches for peptides other than albumin such that a ratio of an amount of albumin to a protein X that binds to the at least one particle is less than a ratio of the amount of albumin to the protein X in the biological sample (e.g. as per Fig. 4-5).
Regarding claims 21-22, Pozzi teaches the above, further comprising separating the proteins of the protein coronas (e.g. nanoLC-MS/MS as per the 2.5. Proteomics experiments section).
Regarding claim 30, Pozzi teaches the above, wherein the incubating is performed at a temperature from 10 0C to 40 200C (e.g. 37 20ººC as per the 2.5. Proteomics experiments section).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to further separate and quantify the proteins of the corona as per Pozzi in the corona studies of Patra in view of Canovi.  One of ordinary skill in the art would have been motivated to do so since Pozzi teaches 
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Patra et al., Canovi et al., and Koo et al.
Claims 1-22, 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Patra et al. (Small, 2016, 12(9):1174-1182, of record) in view of Canovi et al. (Sensors, 2012, 12:16420-16432) further in view of Koo et al. (J. Micromech. Microeng., 2003, 13:568-579).  
Patra in view of Canovi is relied on as above, however, it is noted that these references are silent on the limitation of wherein the flow of the sample over the particles has a Reynolds number at the location of the introduction of the sample of between 300 and 1,000,000, as set forth in claim 28.
Koo teaches that the Reynolds number within microfluidic chambers is often small, particularly <2500 (e.g. as per Table 1).  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and to make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  Here, the Office does In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  


/JEREMY C FLINDERS/Primary Examiner, Art Unit 1639